Citation Nr: 1445723	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  07-06 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for eczema and psoriasis (claimed as a skin condition), to include as due to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In an April 2005 rating decision, the RO denied entitlement to service connection for eczema.  In another April 2005 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from January 26, 2004.  The RO subsequently increased that evaluation to 50 percent effective January 26, 2004, the date in which the Veteran's claim was received.  

In September 2013, the Board remanded the case for further development.  One of the remand directives included asking the Veteran for clarification on whether he wanted to continue his appeal of his higher initial rating claim for PTSD.  A letter inquiring the foregoing was sent to the Veteran, but he did not respond.  Nonetheless, his reporting to a February 2014 VA PTSD examination and the fact that the July 2014 appellate brief explicitly lists the higher initial rating claim for PTSD reflect the Veteran's intent in proceeding with his claim.  The mandates of the previous remand have been substantially met, see Stegall v. West, 11 Vet. App. 268(1998), and both issues are on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran filed the present service connection claim for a "skin condition."  Subsequently, in June 2010, the Veteran stated that he wished to file a new, separate claim for melanoma.  Duty to notify and assist letters for his particular melanoma claim were sent in June 2010 and November 2010.  Although the record reflects VA examinations and treatment records noting the Veteran's melanoma, as well as basal cell carcinoma, see November 2012 VA examination, the record reflects no further development of the Veteran's melanoma claim.

Accordingly, the issue of entitlement to service connection for melanoma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran's eczema and psoriasis are related to service, including due to herbicide exposure.

2.  The Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity due to irritability, depressed mood, motivation and mood disturbances, a restricted range of affect, hypervigilance, avoidance, and feelings of detachment and estrangement from others, anxiety, suspiciousness, trouble sleeping, and instances of panic attacks, memory impairment, and impaired abstract thinking.  The Veteran's overall disability picture is indicative of a difficulty in establishing and maintaining effective work and social relationships.

3.  The Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for eczema and psoriasis have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the service connection claim, the duty to notify was satisfied in a letter from March 2005.  The claim was subsequently readjudicated, most recently in a June 2014 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Veteran's claim for an increased initial evaluation for PTSD arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, duty to notify regarding this claim has been met.  

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and medical treatment records are in the file.  Private treatment records and Social Security Administration (SSA) records have also been associated with the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.  

The Veteran also received VA examinations to evaluate his claimed skin conditions and PTSD; the reports and medical opinions are in the claims file.  The Board finds that these examinations are adequate.  They involved a review of the claims file, thorough examinations of the Veteran, and supporting rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Board notes that the file reflects an indication suggesting that the Veteran underwent outsourced VA examinations for his claims in December 2013, but the record does not contain the corresponding reports.  Nonetheless, an inquiry was undertaken on this issue and a January 2014 negative response was received.  The Board finds that the any such examination reports are not outstanding, based on the aforementioned negative inquiry response, together with the immediate, subsequent VA examinations on the Veteran's claims and the lack of an indication from the Veteran or his representative that any such examination reports are missing.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999). 

For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d).  

In addition, under § 3.307 (a)(6), a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g. Agent Orange) unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e) that becomes manifest to a compensable degree within the time period specified in § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In this case, the Veteran argues that he has a skin condition related to service in Vietnam, including due to herbicide exposure.  See, e.g., September 2009 statement from the Veteran; December 2005 local DRO hearing transcript.  He has reported that he has had a rash or skin condition since service in 1965.  See January 2008, May 2004, March 2004 VA treatment notes.  

During the period on appeal, the Veteran has been diagnosed, in relevant part, with eczema and psoriasis.  See. e.g., February 2014, November 2012 VA examinations; December 2013, August 2009, April 2004, July 2004 VA treatment notes.  Service treatment records reflect that the Veteran received treatment for skin infections on the back of his neck and on his left foot in March and April 1966.  He is presumed to have been exposed to herbicides during service based on his documented Vietnam service.  Accordingly, the remaining issue is whether his skin conditions are linked to service. 

A January 2008 VA treatment record included the Veteran's report that he has been having skin rash since 1965.  The examiner characterized the condition as "more typical" of psoriasis and noted that the Veteran "might" have had this problem for a long time.  

The Veteran underwent a VA examination in November 2012.  In it, he was diagnosed, in pertinent part, with psoriasis.  The examiner acknowledged the Veteran's in-service treatment for skin infections, but provided a negative etiology opinion, indicating that the Veteran was treated in service for a superficial skin infection with no residual effects; the examiner opined that it is "less than 50% likely" that the Veteran's skin condition is the same for which he was treated in service or related to it.

The Veteran underwent another VA examination in February 2014, which was supplemented with an April 2014 addendum opinion.  On the question of whether the Veteran now has or has ever had a skin condition, the examiner noted, in relevant part, dermatitis or eczema and psoriasis, as well as the infectious skin condition in service.  In the April 2014 addendum opinion, the examiner provided a negative etiology opinion, indicating that her opinion is that the Veteran was treated for a superficial skin infection with no residual effects, consistent with the prior November 2012 negative etiology opinion, and the minor superficial infection in service is not causally related to any current skin condition.

With respect to presumptive service connection, eczema and psoriasis are not among the presumptive diseases that result from exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Those conditions are also not among the chronic diseases subject to presumptive service connection under 38 C.F.R. § 3.309(a).  As such, the Board finds service connection for eczema and psoriasis may not be granted on a presumptive basis. 

However, that does not preclude the Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The record reflects that the Veteran has current diagnoses of skin conditions, as well as an indication of in-service problems with his skin, but the competent medical evidence (the November 2012 and February and April 2014 VA medical opinions) reflects that there is no link between his current conditions and service.  Accordingly, service connection is not warranted on a direct basis.

In December 2007, the Veteran submitted an internet article purportedly in support of his argument of a connection between his skin conditions and herbicide exposure.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the internet article was not accompanied by the opinion of a medical professional, and the information in it is general and does not specifically discuss the Veteran's case or address a potential nexus between the Veteran's skin conditions and service.  Therefore, although the Board has no reason to doubt the veracity of the internet article, the Board affords it little probative value, and finds that the information in it does not necessarily establish that the Veteran's eczema and psoriasis are related to service.

The Board has considered the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  But, the diagnosis and etiology of skin disorders requires specialized training and medical diagnostic testing and, thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  Consequently, the Veteran's statements are not entitled to significant weight as compared to the VA examiner's opinion.

Accordingly, for the reasons discussed above, the preponderance of the evidence weighs against a finding that the Veteran's eczema and psoriasis are related to service.  Service connection is not warranted on any basis; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Increased Rating

The Veteran filed a claim for service connection for PTSD in January 2004.  In the April 2005 rating action on appeal, the RO granted service connection and assigned an initial 30 percent rating, effective January 26, 2004, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 9411.  The Veteran's disability rating was subsequently increased to 50 percent, effective January 26, 2004.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Under Diagnostic Code 9411, the General Rating Formula for Mental disorders is used.  The General Rating Formula provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

The Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The record includes multiple psychiatric diagnoses.  In analyzing the claim, the Board will attribute all the Veteran's psychiatric symptoms to his service-connected PTSD absent medical evidence which precludes it.

Here, the relevant evidence includes VA examinations and private evaluations, as well as medical treatment records.

The Veteran underwent a September 2004 VA mental examination.  In it, he reported having trouble with his sleep, experiencing nightmares, and reduced energy, concentration, and motivation.  On mental status examination, the examiner found that the Veteran had an intact thought process, was oriented to time, person, and place, maintained proper hygiene, did not experience hallucinations, delusions, suicidal ideations, obsessions or compulsion, or panic attacks, and his speech was clear and understandable.  The Veteran reflected difficulty concentrating, disturbed sleep, anxiety, depressed mood, constricted affect, and irritability.  The examiner assigned a GAF score of 50, finding that he displayed avoidance symptoms that affected his interpersonal relationships and daily activities. 

In a May 2005 private psychiatric evaluation, the Veteran reported experiencing flashbacks, nightmares, autonomic instability, an exaggerated startle, poor sleep, panic attacks, having had intermittent auditory hallucinations and suicidal ideations "years ago."  The Veteran also reported being happily married to his fourth wife.  On mental status examination, the Veteran was adequately groomed, described an "okay" mood, his thought process was relevant and mostly focused, and he displayed moderate insight and good judgment but no suicidal or homicidal ideations, paranoid delusions, or hallucinations.  The Veteran reflected a constricted, flattened affect, anxiety, difficulty in abstract thinking, frequent panic attacks, impaired short and long term memory, mood disturbance, and difficulty in maintaining effective work and social relationships.  The examiner diagnosed him with chronic, severe PTSD, major depressive disorder with psychotic features, dysthymia, pain disorder, and panic disorder without agoraphobia.  The examiner assigned a GAF score of 50.  

In an October 2006 VA examination, the Veteran reported not feeling happy about anything and feeling withdrawn.  He indicated that he had suicidal ideation in the past when he was going through a divorce.  The Veteran also reported that he had been married to his fourth wife since 2000 and gets along with her; he has two children but does not see them frequently; he was on speaking terms with siblings, but does not meet with them often; he has no friends and stays at home and keeps to himself because he does not enjoy being with other people; he plays guitar and keyboard, and works on his computer, which keeps him busy.  He stated that his treatment medication helps him not to feel very depressed.  On examination, the Veteran displayed clear, coherent, relevant, and goal-directed thinking, intact speech, and fair insight and judgment; he did not display psychotic symptoms, suicidal or homicidal ideations, or hallucinations.  The Veteran reflected depression because of his PTSD, panic attacks, a mildly unkempt appearance, mood that was down.  The examiner assigned a GAF score of 50.

On private examination in December 2006, the Veteran reported being married for six years and having problems in his previous marriages because of his PTSD.  He described himself as a loner and indicated he has passive suicidal thoughts at times.  He reported occasional flashbacks and hearing voices from Vietnam as well as not liking socializing with others.  On examination, he displayed good hygiene, intelligible speech, goal-directed conversation, moderate to good insight and judgment, and being oriented on all spheres; he did not display psychosis (but did show psychoneurosis), hallucinations, obsessions, compulsions, or active suicidal ideations.  The Veteran reflected poor energy levels, anxiety, agitation, irritability, trouble sleeping, fair to poor concentration, forgetting conversations, fair to poor motivation, poor social adaptation and avoidance of people, depression, difficulty dealing with close interpersonal relationships, and a moderate to marked impairment in his ability to interact with co-workers, supervisors, and the public.  The examiner diagnosed him with chronic PTSD, dysthymic disorder, and pain disorder.  The examiner assigned a GAF score of 50.

In a February 2008 VA examination, the Veteran reported getting along "pretty well" with his wife, but his relationship with his sons is strained.  The Veteran also reported forming new relationships and contact with members of his platoon in Vietnam, indicating that he emails daily to try to help each other.  He plays musical instruments as a form of recreation and leisure.  He reported little change in his symptoms since the last examination.  On examination, the Veteran was oriented on all spheres and he displayed adequate judgment and insight, normal speech; he did not display psychological distress, memory impairment, impaired thought processes or reality testing, restricted range of affect, hyperarousal or hypervigilance.  The Veteran reflected weekly nightmares, daily intrusive thoughts that do not impact his ability to concentrate or function, a diminished interest and participation of significant activities, being detached and estranged from others, anger and irritability, and an exaggerated startle.  The examiner found that the Veteran's PTSD symptoms are of moderate severity; anger outbursts and avoidance symptoms have the biggest impact on his ability to function; his symptoms result in deficiencies in occupational and social functioning, including a reduced reliability and productivity in a work-like setting; and, his social and occupational functioning is mostly impacted by difficulty establishing and maintaining effective and social relationships.  The examiner assigned the Veteran a GAF score of 60.

The Veteran underwent a July 2012 VA examination which yielded diagnoses of PTSD and dysthymic disorder.  The examiner indicated that it was not possible to differentiate the symptomatology attributable to each diagnosis.  The examiner indicated that the Veteran reflected occupational and social impairment with reduced reliability and productivity, finding that the Veteran's PTSD symptoms of detachment from others and anger and irritability interfere with his ability to hold a job.  At the examination, the Veteran reported being married for twelve years; his relationship with his wife is "okay," and he has no relationship with this adult twin sons.  He described himself as a "homebody" and does not leave unless he has to or wants to go fishing.  The Veteran reported occasionally playing the guitar and keyboard, and he believes the medication for depression helps to control his anger.  He does not have any friends and generally does not do well at maintaining relationships.  He reported that he believed his PTSD symptoms had remained the same since his last examination.  On examination, the Veteran reflected a restricted range of affect, feeling detached and estranged from others, trouble sleeping, irritability or outburst of anger, difficulty concentrating, hypervigilance, exaggerated startle response, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships.  The Veteran did not display panic attacks, near-continuous panic or depression, memory loss or impairment, flattened affect, irregular speech, difficulty understanding complex commands, impaired judgment, impaired abstract thinking or thought processes, suicidal ideation, obsessional rituals which interfere with routine activities, impaired muscle control, spatial disorientation, persistent delusions or hallucinations, neglect of personal appearance and hygiene, or disorientation to time or place.  The examiner opined that the Veteran's symptoms result in deficiencies in occupational and social functioning, including reduced reliability and productivity in a work-like setting; his social and occupational functioning is mostly impaired by his difficulty establishing and maintaining social relationships.  The examiner assigned the Veteran a GAF score of 60.

Pursuant to the Board remand, the Veteran underwent a February 2014 VA examination.  In it, he reported a "mutual indifference" with his wife, not seeing his children for 6-7 years, and keeping friends down to a minimum.  He also reported that he enjoys fishing and using a metal detector to find things, no more mood swings since treatment, and having fewer intrusive thoughts than in the past.  The examiner diagnosed PTSD and an unspecified depressive disorder, indicating that that it is not possible to differential what symptoms are attributable to each diagnosis.  On examination, the Veteran displayed a depressed mood, anxiety, suspiciousness, chronic sleep impairment, experiencing night nights, possible short term memory and/or concentration problems, and an irritable affect, but with adequate insight and judgment, intact abstract reasoning, appropriate grooming, orientation to all spheres, no suicidal or homicidal ideation, normal speech, normal thought processes, no delusional beliefs, and no hallucinations.  The examiner noted that treatment records indicated that the Veteran previously reported not thinking about suicide since 1970.  The examiner found that the Veteran's condition reflected occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Regarding employability, the examiner opined that the Veteran's irritability alienated others and creates fear.  His detachment or estrangement reduces the natural interest in relating to other people.  His restricted range of affect impairs his ability to empathize and appropriately express emotion.  His symptoms impair the Veteran's ability to work cooperatively and effectively with co-workers to a moderate extent.  His difficulty concentrating and hypervigilance interfere with his attentions and concentration directly or indirectly, impede the coding of information into memory, and slow down problem-solving.  Symptoms such as insomnia and distressing dreams or nightmares cause sleep deprivation, which contributes to difficulty concentrating.  These symptoms impair the Veteran's ability to understand and follow instructions and retain instructions and communicate effectively in writing to a mild extent.  When he worked, the Veteran acknowledged that his anger and irritability negatively impacted his relationships with co-workers and supervisors at times.  But, he reported that he performed well at his jobs and said that he stopped working due to a medical rather mental health condition.

The Veteran has also been treated intermittently for his psychiatric symptoms.  Medical treatment notes from the relevant period on appeal reflect that the Veteran has repeatedly displayed: a restricted affect, dysphoric and depressed mood, nightmares, depression, and instances of isolation, irritability, and impaired insight and judgment.  But, the Veteran has consistently denied suicidal or homicidal ideations and delusions or hallucinations, and he has consistently displayed normal speech, a linear thought process, alertness and orientation to all spheres, and predominantly fair insight and judgment.  The Veteran has received GAF scores ranging from 50 to 70.   

Considering all of the evidence in light of the criteria noted above and taking into account the Veteran's overall disability picture, the Board finds that that the totality of the evidence weighs against a finding that the Veteran's PTSD warrants higher than a 50 percent rating.

The record shows that the Veteran has consistently displayed an overall disability picture which includes irritability, depressed mood, motivation and mood disturbances, a restricted range of affect, hypervigilance, avoidance, and feelings of detachment and estrangement from others, anxiety, suspiciousness, trouble sleeping, and instances of panic attacks, memory impairment, and impaired abstract thinking.  The Veteran's overall disability picture is indicative of a difficulty in establishing and maintaining effective work and social relationships, and reflects occupational and social impairment with reduced reliability and productivity.  

Furthermore, the Board has considered all of the Veteran's GAF scores-ranging from 50 to 70 and finds that overall and together with the other evidence on the Veteran's whole disability picture, the balance of the Veteran's GAF scores contemplate symptoms similar to those listed in the 50 percent criteria.  

In addition, the totality of the evidence weighs against a finding that the Veteran's PTSD symptomatology met the criteria for a rating in excess of 50 percent at any time during the course of the appeal.  While the evidence reveals a single instance when the Veteran was found to have difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships, the Board finds that evidence of these criteria alone does not necessarily demonstrate that the overall symptomatology or overall impairment due to PTSD more nearly approximates the criteria for a 70 percent rating.  Indeed, the Veteran has not displayed suicidal ideation, obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, or a neglect of personal appearance and hygiene.  Although the absence of these symptoms is not outcome determinative, the Veteran's overall disability picture-reflected in the manifested symptomatology and GAF scores described above-does not include symptoms of similar severity, frequency, and duration that warrants assignment of a rating in excess of 50 percent.  See Vazquez-Claudio, 713 F.3d at 112.  

Accordingly, the Veteran is not entitled to a disability evaluation in excess of 50 percent for PTSD.  The Board has considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.

In reaching these determinations, the Board has considered the Veteran's statements in support of his claim, which assert that a higher disability rating is warranted.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Accordingly, the Board finds the objective medical findings provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993). 

Furthermore, the discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD.  The Veteran's PTSD is manifested by impairment in social and occupational functioning.  The Board has applied the benefit of the doubt and considered the effect of all psychiatric symptoms.  Mittleider v. West, 11 Vet. App. 181 (1998).  The rating criteria contemplate these impairments; therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the course of the Veteran's increased rating claim, a July 2010 claim for TDIU was considered and denied by the RO in an August 2012 rating decision; the Veteran has not appealed it.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006).  And, VA may address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Consequently, the Veteran's TDIU claim was separately adjudicated and not perfected for appellate review; and, to date, there is no evidence of record that re-raises the claim for TDIU.  Therefore, the Board does not infer jurisdiction over the TDIU claim now.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447.

For the foregoing reasons, the Board finds that an initial rating of 50 percent but not higher for PTSD is warranted.


ORDER

Service connection for eczema and psoriasis, to include as due to herbicide exposure, is denied.

An initial evaluation in excess of 50 percent for PTSD is denied.



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


